Per CURIAM. The bond of Capehart stipulated that he should render himself amenable to all orders and process of, the court, in the prosecution of the charge. On his petition the court ordered him to Ouachita county for trial. His surety, under the terms of his contract, was bound to see to his attendance. Section 2199, Mansfield’s Digest, is directory merely. The allegation in the answer that the defendant was acquitted, was refuted by other allegations in the answer and the record, which show that the court refused to receive the verdict in the absence of the defendant. Affirmed.